DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on December 22, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claim 23, 26, and 29-45 are pending. Claims 26 and 29-45 are withdrawn. Claims 1-22, 24, 25, 27, and 28 are cancelled. Claim 23 is under consideration in this action.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (Johnson) (US 2004/0167033 A1; published Aug. 26, 2004) and Feucht et al. (Feucht) (US 2005/0043181 A1; published Feb. 24, 2005).
Applicant claims a synergistic composition comprising a first component, a second component, and a third component, wherein the first component is amicarbazone, the second component is mesotrione, and the third component is metolachlor, wherein the first component is at 1.5-4 parts by weight of the second component, and wherein the third component is 4-20 parts by weight of the second component.
 
	Johnson is directed to selectively herbicidal compositions for controlling grasses and weeds in crops of useful plants, especially in crops of maize, which compositions comprise a herbicide and a safener and protect the useful plants, but not the weeds, against the phytotoxic action of the herbicide, and to the use of such a composition in controlling weeds in crops of useful plants (para.0001). 
	The selectively herbicidal composition comprises (a) a herbicidally effective amount of a compound of formula (I), and (b) an amount, effective for herbicide antagonism, of the compound of formula (II) (safener) (abstract; para.0015). The composition may further comprise co-herbicide(s) (para.0020). Among the preferred compounds of formula (I) includes metolachlor (para.0021). Among the preferred co-herbicides include mesotrione and amicarbazone (para.0022-0023). 
	In an embodiment, Johnson discloses an active ingredient mixture of metolachlor (herbicide compound of formula I), the compound of formula II, and mesotrione (co-herbicide) (para.0042; Johnson claim 24). The herbicide to co-herbicide may be in a quantity ratio of from 10:1 to 1:100 (para.0077).
	In an embodiment, Johnson discloses a selectively herbicidal composition comprising as active ingredients, metolachlor, a compound of formula II (safener), amicarbazone, and a co-herbicide, wherein the co-herbicide is nicosulfuron, rimsulfuron, mesotrione, prosulfuron, primisulfuron, foramsulfuron, tritosulfuron, halosulfuron, or the compound of formula III (Johnson claims 36-37).

	Johnson does not appear to explicitly disclose the parts by weight of amicarbazone in relation to the mesotrione. Feucht is relied upon for this disclosure. Feucht is also relied upon for the motivation to select the combination of mesotrione, metolachlor, and amicarbazone. The teachings of Feucht are set forth herein below.

	Feucht discloses an herbicidal, synergistic active compound combination composed of carbamoyltriazolinone of formula (I) and herbicidally active compounds (abstract; para.0005-0019). Feucht discloses that surprisingly, the herbicidal activity of the active compounds according to their invention of compounds of groups 1 and 2 considerably exceeds the total of the action of the individual active compounds (para.0043). Among the example active compound combinations include amicarbazone (compound of formula (I), group 1) + mesotrione (group 2) (para.0040-0041). The combination exhibits a particularly high herbicidal activity combined with essentially good crop plant tolerance and can be used for the selective control of monocotyledonous and dicotyledonous weeds in a variety of crops, in particular maize (para.0042). The active compound combinations are well tolerated in a variety of crops, also effecting good control of weeds which are usually difficult to control (para.0044).
	The synergistic effect of the active compound combinations is particularly highly pronounced in certain concentration ratios. However, the weight ratios of the active compounds in the active compound combinations may be varied within substantial ranges. In general, especially preferred is 0.05 to 100 parts by weight of active compound of group 2 are used per part by weight of the active compound of formula (I) (para.0045) (20 to 0.01 parts by weight of active compound of formula (I) per part by weight of active compound of group 2).

	As discussed above, Johnson discloses selectively herbicidal compositions for controlling grasses and weeds in crops of useful plants, especially in crops of maize. Johnson discloses an embodiment of a composition comprising metolachlor and amicarbazone and a co-herbicide, wherein the co-herbicide is nicosulfuron, rimsulfuron, mesotrione, prosulfuron, primisulfuron, foramsulfuron, tritosulfuron, halosulfuron, or the compound of formula III. In light of Freucht’s disclosure that the combination of amicarbazone and mesotrione is known to be synergistic and exhibits a particularly high herbicidal activity combined with essentially good crop plant tolerance and can be used for the selective control of monocotyldedonous and dicotyledonous weeds in a variety of crops, in particular maize, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Johnson and Freucht and select mesotrione as the co-herbicide in Johnson’s composition comprising metolachlor and amicarbazone. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefits of the synergistic action of the combination of amicarbazone and mesotrione, and widen the scope of weeds controlled to include the additional monocotyldenous and dicotyldenous weeds addressed by Freucht. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Johnson and Feucht are directed to herbicidal compositions, particularly those useful to maize, Johnson explicitly discloses mesotrione as an herbicide that may be combined with metolachlor and amicarbazone, Johnson further discloses an embodiment of a composition comprising metolachlor and mesotrione, and Feucht explicitly discloses that mesotrione may be used with amicarbazone.
	With regards to the amounts of each herbicidal component of the herbicidal composition of the combined teachings of Johnson and Freucht, as discussed above, Johnson discloses that in a combination of metolachlor (herbicide of compound of formula I) and mesotrione (co-herbicide), the herbicide to co-herbicide may be in a quantity ratio of from 10:1 to 1:100. Freucht discloses that for the synergistic combination of amicarbazone (compound of formula (I), group 1) + mesotrione (group 2), an especially preferred amount is 0.05 to 100 parts by weight of active compound of group 2 used per part by weight of the active compound of formula (I) (20 to 0.01 parts by weight of active compound of formula (I) per part by weight of active compound of group 2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered. In light of Applicant’s claim amendments, a new rejection citing a new combination of prior art references is set forth above. Applicant’s arguments still relevant to the new rejection set forth above are addressed herein below.
(1) Applicant argues that the specification demonstrates that the claimed combination of components provides enhanced activity on a wide spectrum of weeds without undue bleaching, whether applied either as a pre-emergent or a post-emergent treatment, and the enhanced activity of the claimed combination allows lower doses of herbicide to be applied to crops, thereby reducing stunting of crops and possible resistance in weeds, while increasing savings. 
Applicant further notes that not only is the ability to control a wide variety of weeds enhanced when the claimed composition is used, but the increased weed control activity of the claimed combination, i.e., when metalochlor (Tolla) is added to amicarbazone + mesotrione, allows a lower dosage of active ingredients to be applied providing an advantage of both reducing possible resistance and savings in money and exposure of crops to herbicides.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As noted in MPEP 2145, the evidence pertaining to secondary considerations is weighed against the conclusion of obviousness. In the instant case, the combined teachings of Johnson and Freucht is fairly suggestive of an herbicidal composition comprising amicarbazone, mesotrione, and metolachlor in ratios overlapping with the instant claims. As discussed above, Johnson discloses an embodiment of a composition comprising metolachlor and amicarbazone and a co-herbicide, wherein the co-herbicide is nicosulfuron, rimsulfuron, mesotrione, prosulfuron, primisulfuron, foramsulfuron, tritosulfuron, halosulfuron, or the compound of formula III. In light of Freucht’s disclosure that the combination of amicarbazone and mesotrione is known to be synergistic and exhibits a particularly high herbicidal activity combined with essentially good crop plant tolerance and can be used for the selective control of monocotyldedonous and dicotyledonous weeds in a variety of crops, in particular maize, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Johnson and Freucht and select mesotrione as the co-herbicide in Johnson’s composition comprising metolachlor and amicarbazone. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefits of the synergistic action of the combination of amicarbazone and mesotrione, and widen the scope of weeds controlled to include the additional monocotyldenous and dicotyldenous weeds addressed by Freucht. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Johnson and Feucht are directed to herbicidal composition, particularly those useful to maize, Johnson explicitly discloses mesotrione as an herbicide that may be combined with metolachlor and amicarbazone, Johnson further discloses an embodiment of a composition comprising metolachlor and mesotrione, and Feucht explicitly discloses that mesotrione may be used with amicarbazone.
With regards to the ratios, as discussed above, the combined teachings of the prior art references disclose amounts of the three herbicidal components within the instantly claimed ratios. The results discussed in Applicant’s remarks appear to only test ratios within the instantly claimed range. However, if Applicant wishes to establish unexpected results of the claimed ratio range, note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
	Claim 23 is rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616